Mr. Justice Mulkey delivered the opinion of the Court: Ezra B. Bead, on the 26th day of April, 1877, was the owner in fee of a large amount of real estate, situate in Vigo county, Indiana, where he then resided with his family. He was also, at the same time, the owner of other valuable real property in Chicago, this State, being the same now in controversy. On the day above mentioned, at his residence in Vigo county, he executed two deeds, embracing the whole of his estate, by one of which he conveyed directly to his wife, Susannah M. Bead, the Indiana lands, and by the other, under the advice of counsel, he conveyed the Chicago property to Marvin M. Hickox, who thereupon, in pursuance of a previous understanding between the parties to that effect, conveyed the same property to Bead’s wife, so that by means of the three deeds she became* clothed with the apparent legal title to all her husband’s lands. On the 10th of the following month Bead died intestate, leaving the said Susannah M. Bead, his widow, and Sarah 0. Hanna, Jonathan T., Kenton C., Broady, and Parke Read, his children and only heirs at law. The first three of the children above mentioned were by his first wife, and the other two, Broady and Parke, by his second wife. Shortly after the death of - Read his children by his first wife, the present plaintiffs in error, commenced a suit in the circuit court of Vigo county, against the widow and her two children, Broady and Parke, for the purpose of having Read’s deed to his wife of the Indiana lands set aside and canceled, on the alleged ground that at the time of making the conveyances above mentioned he was insane, and on the further ground that said conveyances were obtained through the fraud and undue influence of the grantee. The defendants, having been duly served with process, appeared in court, and by their answer distinctly denied the charges of insanity and undue influence, and upon the issues thus formed the cause was heard and determined upon the merits at the November term, 1877, of the Vigo county circuit court, resulting in a judgment and decree setting aside the deed to the Indiana lands. As a basis of that decree the court specifically found that Ezra B. Read executed the deed because of the undue influence and fraudulent conduct of the said Susannah M. Read, and that at the time he so executed these deeds, on the 26th of April, 1877, “he ivas of unsound mind, and incaj>able of making said instruments. ” The decree and specific findings of the circuit court of Vigo county are still in full force and effect. Plaintiffs in error, assuming the adjudication in the Indiana court was conclusive upon the question of Read’s mental condition at the time of making the deeds in question, filed the present bill against the defendants in error, alleging, as was done in the former case, the insanity of Read and the undue influence and fraud of his wife, and also setting up the proceedings in the Vigo county circuit court, including the decree and findings in said cause as heretofore stated, and relied upon the transcript of the record of that case as evidence to sustain the bill in the present case. The circuit court, however, refused to admit the transcript in evidence, and plaintiffs in error not offering any other or further evidence with respect to the insanity of Beed or the undue influence and fraud of his wife, the court entered a de.cree dismissing the bill, to reverse which the complainants in the bill bring the case to this court by writ of error. The immediate question presented by the record for our determination is, whether the court below erred in excluding •from its consideration as evidence the transcript of the proceedings in the Vigo county circuit court, and the solution of this question of course depends upon what, if any, effect must be given to the record of those proceedings as an instrument of evidence in the present suit for the purpose of establishing the alleged insanity of Bead, or the fraud and undue influence of his wife. Since the proof of eithér of these facts would fully warrant the relief sought by the bill,—and it is clear if the record be competent evidence to establish the one, it is the other,—it will only be necessary to consider the question so far as it relates to the mental capacity of Bead at the time of executing the deeds. On the one hand, it is insisted by defendants in error that all the conditions essential to the admissibility of such evidence are wanting,—that there is neither identity in the thing sued for, in the cause of action, nor of the parties in the two actions, and hence they conclude the evidence was properly excluded. On the other hand, plaintiffs in error maintain that in the former suit the mental capacity of Bead at the time of the execution of these deeds was directly put in issue by the pleadings, fully considered, and expressly determined by the court, as appears from the pleadings and decree in that cause; that within the meaning of the law relating to a, former adjudication, when operating as an estoppel, the parties to the present and former actions are the same, and hence, although there is a want of identity in the thing sought to be recovered and the cause of action in the two suits, the record of the decree in the former suit, which specifically finds that Bead at the time in question was insane and incapable of making a conveyance, was not only competent evidence to establish that fact in the present suit, but was absolutely conclusive of it,—and in this position we are of opinion plaintiffs in error are sustained by the decided weight of authority. The contention of defendants in error that before an adjudication in a former suit can be made available as an estoppel, it must appear that the thing sought to be recovered and the cause of action in both suits are the same, is not universally true. A careful examination of the subject will show there is a diversity in the cases in this respect which, if kept in view, will satisfactorily explain what would otherwise appear to be irreconcilable statements of different courts of the highest respectability in discussing the law of estoppel by judgment or verdict. Where the former adjudication is relied on as an answer and bar to the whole cause of action, or, in other words, where it is claimed to be an answer to all the questions involved in the subsequent action, then it must appear, as claimed by defendants in error, that the cause of action and thing sought to be recovered are the same in both suits. The former adjudication in cases of this class is technically known as an estoppel by judgment, and the judgment itself is commonly characterized as a bar to the action; but where some specific fact or question has been adjudicated and determined in a former suit, and the same fact or question is again put in issue in a subsequent suit between the same parties, its determination in the former suit, if properly presented and relied on, will be held conclusive upon the parties in the latter suit, without regard to whether the cause of action is the same in both suits or not. This species of estoppel is known to the law as an estoppel by verdict, and is equally available to a plaintiff in support of his action, when the circumstances warrant it, as when offered by a defendant as matter of defence. The estoppel relied on in the present case clearly belongs to the class last considered, so it is unimportant whether the cause of action is the same in both cases or not. Although there is the diversity in the two classes of cases we have mentioned, it is apprehended there is no material difference in the principles by which they are governed. Whether the adjudication relied on as an estoppel goes to a single question, or all the questions involved in a cause, the fundamental principle upon which it is allowed in either case is, that justice and public policy alike demand that a matter, whether consisting of one or many questions, which has been solemnly adjudicated by a court of competent jurisdiction, shall be deemed finally and conclusively settled in any subsequent litigation between the same parties, where the same question or questions arise, except where the litigation is a direct proceeding for the purpose of reversing or setting aside such adjudication. The foregoing view of the law on this subject is believed to be fully sustained by the following authorities : Betts v. Starr, 5 Conn. 550; Parker v. Standish, 3 Pick. 288; Van Rensselaer v. Akin, 22 Wend. 549; Aurora City v. West, 7 Wall. 82; Young v. Black, 7 Cranch, 565; Miller v. Maurice, 6 Hill. 114; White v. Coatsworth, 2 Selden, 137; Eastman v. Cooper, 15 Pick. 276; Gardner v. Buckbee, 3 Cow. 120; Bouchaud v. Dias, 3 Den. 243; Hayes v. Gudykunst, 1 Jones, 221; Cromwell v. County of Sac, 94 U. S. (4 Otto,) 526; Davis v. Brown, id. 423; Duchess of Kingston’s case, 2 Smith’s L. C. 424; Outram v. Moorewood, 3 East, 346; Moonott v. Hampton, 7 T. R. 269; Arlin v. Parkin, 2 Burr. 665. It is not denied that The decree and findings in the Indiana case conclusively establish the insanity of Bead at the time of making the conveyance to the Indiana lands, but it is suggested that notwithstanding the evidence conclusively shows that the making of the deed to the Illinois land was at the same time, and that the execution of these conveyances constituted one and the same transaction, still, of necessity, there must have been a moment of time intervening between the execution of the two deeds, and hence' it is maintained we can only arrive at the conclusion the grantor was insane at the time of making the deed to the Illinois land by mere argument or inference, which is not permitted in applying the doctrine of res juclicata. We regard this position as too technical and refined for any practical purpose. To adopt it would be to lose sight of the real substance of the transaction, and to go in pursuit of its shadow. It would place the court in direct antagonism with a number of the cases above cited, and afford a striking illustration of what is known as “sticking in the hark.” That the mental condition of Bead at the time of making these deeds was put directly in issue by the pleadings, and expressly decided by the decree in the former suit, we think clear, beyond all doubt. Both deeds were made exhibits to the bill in that case, and in referring to these deeds it is expressly charged in the bill “that at the time of executing said deeds said Ezra B. Bead was of insane mind, and said supposed deeds were not his deeds. ” This allegation was put directly in issue by the answer of the defendants, which was a general denial of all the allegations in the bill." Upon the issue thus formed, the cause was submitted to a jury, and was tried upon the merits. The jury returned a„general verdict for the complainants, and thereupon the court, in pursuance of the verdict, entered a formal judgment, wherein it was adjudged and decreed, “that the matters and things alleged in the complaint, and each paragraph thereof, are true as therein alleged. ” One of these allegations thus found by the decree to be true, as we have just seen, is that Bead, at the time of making these deeds, was of “insane mind. ” It is thus clear, both from the pleadings and decree, that the insanity of Bead was fixed, and conclusively established, at the time of making these deeds. Their execution being concurrent acts, and constituting but one transaction, his insanity could not, in the very nature of things, have been shown as to one deed without showing it as to the others also, and the mere fact that that court had no power to enter a decree directly affecting the title to the Chicago property, does not at all affect the conclusiveness of its finding as respects Bead’s insanity at the time of making these deeds. ■ It is further objected that the parties to the former and present suits are not the same. This objection we do not regard as tenable. It is sufficient for the purposes of the rule relating to a former adjudication, when relied on as an estoppel, that the parties be substantially the same, and so we regard them in the present case. Thompson v. Roberts, 24 How. 233; 7 Rob. Prac. 137; Drake v. Perry, 58 Ill. 122. In the ease last cited, the holder of a note indorsed in blank brought an action upon it before a justice of the peace, in the name of the payee, for his use, in which a judgment was rendered for the defendant. The holder, without taking an appeal, subsequently withdrew the note from the justice, filled up the blank indorsement with his own name, and instituted another suit upon it in his name as indorsee, and it was held the judgment in the first action was a bar to the second. There, although the parties were nominally different, nevertheless the doctrine of res judicata was applied, on the ground the parties in interest were the same. ■ It is not important to determine whether Hickox is a necessary or even a proper party to the “'present suit. The utmost that can be claimed is, that he is a mere formal party, having no interests that can be affected by the result of the litigation, let it go as it may. In fact, by his answer he disclaims all interest in the subject matter of the suit, and shows, as is conceded, that he was used in the transaction merely as one of the instrumentalities by which Bead attempted to convey the Illinois lands to his wife. Had Bead been of sound mind, Hickox would have subserved the purpose of a mere conduit, through which the title to the lands would have passed from him to his wife, and nothing more. The bill, in this case, seeks no relief whatever of Hickox, and if he has any possible interest in this question of estoppel, it is clearly, in the light of his own answer, in favor of sustaining the former adjudication. But, as before stated, we do not regard him as having any legal interest in the subject matter of this suit, or the vital question upon which it depends. The further point is made, that even conceding the general current of authority upon the subject of estoppel, so far as it affects the present controversy, to be as we have stated, still it is claimed that under the decisions of Indiana the adjudication in question would not be conclusive of Bead’s insanity in a subsequent suit like the present, in that State. If this claim is justified by the actual decisions of that State, it must be confessed that it affords a conclusive answer to the chief ground upon which the present decree is assailed. The case mainly relied on in support of this position is Roberts v. Robeson, 27 Ind. 454, and it must be conceded that if that was the only evidence of the rule in that State upon the subject, the case would seem to justify the conclusion which defendants in error draw from it; but we regard that case not only unsound on principle, but as inconsistent with both the previous and subsequent decisions of the same court. Reeves et al. v. Plough, 46 Ind. 350; Bates et al. v. Spooner et al. 45 id. 489; Pressler et al. v. Turner et al. 57 id. 56; Davenport v. Barnett, 51 id. 329. In the case last cited a junior mortgagee filed a complaint to foreclose, making a senior mortgagee a party, and alleging the latter had been paid the amount of his mortgage, but that, notwithstanding such payment, he was fraudulently confederating with others to enforce payment again out of the mortgaged estate, for the purpose of defeating the claim of the complainant. The senior mortgagee made no defence to this action, and there was a decree or judgment pro confesso rendered against him. Subsequently the latter brought an action to foreclose his own mortgage, making the junior mortgagee a party, who set up, by way of defence, the adjudication in the former suit, and the decree in that case was held conclusive upon the question of payment of the senior mortgage. In that case it was urged, as it is in the one before us, that the doctrine of res judicata should not apply, for the reason the parties were not the same in the former as in the subsequent suit; but the objection did not prevail, and the court laid down the general rule, which is in perfect harmony with the current of authority on the subject, that “any of the parties to an action between whom issues have been formed and determined, may, in a subsequent action, where the same issues are tendered, plead a former adjudication as between them, although the parties to the different actions may not all be the same persons.” It will be also perceived that neither the causes of action nor the objects of the two suits were the same. In the former suit the debt secured by the junior mortgage was the cause of action, and the object was to foreclose that mortgage by making it a prior and first lien. The object of the second suit was to enforce the older mortgage as a superior and subsisting lien on the mortgaged property, and the cause of action was the alleged existing debt secured by the older mortgage. Yet the question whether the first mortgage debt had been in fact paid was presented in both cases, and hence its determination in the former suit was conclusive of it in the latter. So in the case before us, while there is no unity in the causes of action or of the objects of the two suits, and only a partial unity as to the parties, yet, as in the cases just considered, the question whether Bead, at the time of making the deeds m question, was insane or not, was involved in both suits, and its determination in the first • must be accepted as conclusive of it in the second, and this conclusion is fully sustained by Davenport v. Barnett, supra. It is sought, also, in the present case, to avoid the effect of the Indiana decree, on the alleged ground that Mrs. Read herself was insane at the time these proceedings were had, and that by reason thereof a misunderstanding arose between her and her counsel, which resulted in preventing a fair trial on the merits. It is clear, on authority, such a defence can not be made available in a collateral proceeding like this. If what is claimed be true, doubtless an original bill of complaint would lie in the court where that‘decree was rendered, for the purpose of impeaching it, on the grounds stated, or there may be other means of redress afforded by the law of that State; yet Ave are aware of no principle that will sanction the attacking of a judgment or decree of a sister State' for such cause in a mere collateral proceeding, as is sought to be done here. It is true a few cases may be found Avhere this has been permitted, yet we do not regard them as sound in principle, and they are in direct conflict with the general current of authority on the subject. It is conceded that the circuit court of Vigo county had jurisdiction both of the parties to the suit and the subject matter of litigation, and such being the case, the decree there must be held conclusive on the parties until reversed or othenvise set aside by some direct proceeding for that purpose. It is not claimed or pretended that the decree could be thus collaterally attacked in the State where it was rendered, and to permit it to be done here would be to wholly disregard that provision of the national constitution, and the act of Congress carrying it into effect, Avhich provide that the record of a judgment of a sister State, when properly authenticated, shall be entitled, when offered as evidence in another State, to the same faith and credit which it is entitled to in the State from which it is taken. This, of course, is not permissible. This conclusiveness which is uniformly given to the judgments of a sister State, is now, by the weight of modern authority, extended to the judgments of foreign countries, and the rule has been fully recognized by. this court. The decree of the circuit court is reversed, and the cause remanded ■ for further proceedings in conformity with this opinion. Decree reversed.